Citation Nr: 1717816	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially requested to have a hearing via videoconference before the Board. However, the Veteran subsequently withdrew that request in correspondence received by the Board in July and September 2016. The Board notes that the Veteran's representative anticipated making further argument on the Veteran's behalf at this hearing and requested, in the event the Veteran did not have a hearing, that this matter be returned to them for additional briefing and argument. However, as the decision below constitutes a full grant of the benefit sought by the Veteran on appeal, deciding this issue without further briefing will not prejudice the Veteran.

Finally, the Board also notes that the Veteran submitted additional evidence after the most recent adjudication by the RO. The Veteran also requested that this evidence be reviewed by a Decision Review Officer at his local RO. However, because the evidence submitted is sufficient to grant the Veteran's claim, VA regulations do not require a remand for adjudication by the RO. 38 C.F.R. § 20.1304(2)(c).


FINDING OF FACT

It is reasonably shown that the Veteran has PTSD stemming from a corroborated stressor event in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.304(f) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of VA's duty to notify and assist on the matter; any notice defect or duty to assist failure is harmless. Accordingly, the Board will address the merits of the claim.

2. Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition; a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). A veteran's statements are sufficient to establish an in-service stressor where the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat. 38 C.F.R. § 3.304(f)(2).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran's service included service in Danang, Vietnam and the South China Sea in support of operations in the Vietnam War. The Veteran has described such stressful events as being fired upon by enemy forces while in a military helicopter; recovering the bodies of other American servicemen; and losing a close friend in Vietnam. For this service, the Veteran received the Combat Aircrewman Insignia with 3 Stars. Thus, the Veteran's reports of his stressful combat experiences are sufficient to establish his stressor. 38 C.F.R. § 3.304(f)(2).

The Veteran initially sought treatment for PTSD in April 2011 at his local VA medical center (VAMC) but was not given a diagnosis of PTSD at that time. In June 2011, the Veteran attended a VA examination as part of his PTSD claim; the VA examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD at that time. In December 2011, mental health care providers at his local VAMC diagnosed the Veteran with subthreshold PTSD, and the Veteran attended treatment for PTSD symptoms regularly at a VA outpatient facility from February 2012 to March 2013. 

The Veteran underwent another psychiatric evaluation, signed in September 2014, with a private psychiatrist. This evaluation provided the Veteran with a PTSD diagnosis. In a letter following the report of this diagnosis, the psychiatrist explained that the Veteran's PTSD symptoms related to the Veteran's experiences in Vietnam where he was in life and death situations, feared for his life, and had to help carry the bodies of his fellow service members.  The psychiatrist also explained why his diagnosis differed from the diagnosis of subthreshold PTSD in June 2011. Specifically, he noted that the diagnostic criteria changed between the June 2011 VA examination and the more recent examination in September 2014. The June 2011 VA examination was conducted using the criteria established in the Diagnostic and Statistical Manual (DSM) IV. The more recent examination was conducted in accordance with the DSM 5. The psychiatrist explained that the key distinguishing feature, in this case, between the two sets of criteria was that the DSM 5 no longer required individuals to immediately respond to stressful events by experiencing fear, helplessness, or horror, because that requirement potentially created a false negatives, particularly among people trained to control their emotions. The psychiatrist explained that the Veteran met the DSM 5 criteria of intrusive thoughts regarding his experiences in Vietnam, avoidance symptoms, negative alterations in his cognition and mood, the inability to experience positive emotions, and negative beliefs about himself and the world.

Based on the September 2014 opinion of the Veteran's private psychiatrist, the Board finds that the evidence of record establishes that the Veteran is diagnosed with PTSD that was caused by his stressful experiences during his service. The Board recognizes that the June 2011 VA examiner reached the opposite conclusion. However, the Board finds the diagnosis and explanation of the Veteran's private psychiatrist more persuasive because the psychiatrist used more recent diagnostic criteria and explained the reason that those criteria were updated and their application to the Veteran's case. Gabrielson v. Brown, 7 Vet. App. 36 (1994) (finding that the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence). 

Therefore, the Board finds that the criteria for service connection for PTSD have been met, and service connection should be granted. This constitutes a full grant of the benefit sought by the Veteran in this appeal.


ORDER

Service connection for PTSD is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


